



Exhibit 10.1


EMPLOYMENT AGREEMENT


This Agreement states our agreement with respect to employment of Michael
Fitzmaurice by Ramco-Gershenson Properties Trust and its subsidiary
Ramco-Gershenson, Inc. (collectively, the “Trust”).


1.    Your Employment Duties and Responsibilities. During the “Term” (as defined
in paragraph 2 below), you will be employed by the Trust as its Executive Vice
President, Chief Financial Officer and Secretary. You will devote substantially
all of your full working time and attention, as well as your best efforts, to
such position. You will report to the Chief Executive Officer of the Trust and
will have such authority and responsibilities and perform such duties for the
Trust as are generally consistent with those of the chief financial officer of a
publicly traded real estate investment trust.


2.    Term. The term of your employment under this Agreement (the “Term”) will
begin on such date as you and the Trust shall agree, not later than July 30,
2018 (your “Start Date”) and will continue, subject to the termination
provisions set forth in paragraph 5 below, through June 30, 2021. In the event
you terminate this Agreement other than in accordance with paragraph 5(e), you
will give the Trust at least 60 days prior written notice of your resignation
during the Term.


3.    Compensation.


(a)    Your initial base salary will be at the annual rate of $450,000 (if and
as increased from time to time, your “Base Salary”) payable in accordance with
the Trust’s standard payroll procedures and subject to applicable withholding.
Your Base Salary will be reviewed and may be adjusted by the Trust’s
Compensation Committee annually on a time frame consistent with the review of
other executive employees, but in no event will your Base Salary be lower than
your initial Base Salary.


(b)    You will also be eligible to participate in the Short Term Incentive Plan
(“STIP”) generally available to executive officers of the Trust. Your STIP
target potential (“STIP Target”) will be 75% of your Base Salary at the start of
such year. Any STIP amount earned for a calendar year will be paid to you on or
before March 15 of the following calendar year, provided that you are still
actively employed by the Trust on the payment date. For the 2018 year, your STIP
payment will be the STIP Target prorated for the portion of the year during
which you are employed.


(c)    You will also be eligible to participate in the Long Term Incentive Plan
(“LTIP”) generally available to executive officers of the Trust, beginning in
2019. Your LTIP target award (“LTIP Target”) will not be less than $600,000. To
the extent that the Trust’s shareholder approved incentive plan limits the
shares that can be issued to you, awards shall be settled in cash.


(d)    In addition to, and separate from, the STIP award and LTIP award
opportunities set forth in paragraph 3(b) and (c) above, you will also be
entitled to an inducement award, consisting of (i) a cash payment equal to
$170,000 to be paid on the Start Date; provided, however, that in the event you
resign without Good Reason before the twelve (12) month anniversary of the Start
Date, you must repay this amount in full to the Trust, which will be prorated
for the portion of the twelve month period during which you are employed, and
(ii) an award of a number of shares equal to $650,000 divided by the closing
price of the Trust’s common shares on the day prior to your first day of
employment, (a) 50% of which will be in the form of restricted stock units which
will vest ratably over three years (33-1/3% per year for three years) and (b)
50% of which will be in the form of performance stock units based on relative
total share returns. Such performance shares will have the same terms as the
Trust’s 2018 grant of performance shares to other executives, but will be based
on the Trust’s total shareholder return compared to the total shareholder
returns for the members of the Trust’s peer group for the period commencing on
your first day of employment and ending on December 31, 2020. The starting price
will be the twenty (20) day trading period average ending on the Start Date and
the ending price will be the twenty (20) day trading period average ending on
December 31, 2020. Threshold performance (50% payout) will be at the 33rd
percentile of the peer group; target performance (100% payout) will be at the
50th percentile of the peer group; and maximum performance (200% payout) will be
at the 90th percentile of the peer group, with linear interpolation between
those points. There will be no payout if threshold performance is not achieved.
The terms and conditions of such restricted stock and performance share grants
will be as set forth in two separate award agreements (the terms of which will
not be inconsistent with the terms of this Agreement). The Trust will register
the issuance to you of the inducement award with the Securities and Exchange
Commission on a Form S-8 prior to the date of grant.


4.    Employee and Fringe Benefits.


(a)    In addition to your other compensation and subject to the terms and
conditions of such employee benefit and fringe benefit plans, during the Term
you will be entitled to receive from the Trust the same employee benefits,
including but


1



--------------------------------------------------------------------------------





not limited to 401(k) plan, medical, dental, disability and life insurance and
fringe benefits, as are generally made available from time to time to other
executive officers of the Trust. In addition, during the Term your appropriate
business expenses incurred on behalf of the Trust will be reimbursed in
accordance with the Trust’s policies and procedures. You will be entitled to at
least four (4) weeks of paid vacation annually, plus, if applicable, such paid
holidays, sick leave (if any) and personal days (if any) as the Trust may
provide for in its policies. During the Term, the Trust agrees to pay your full
individual membership dues, or corporate membership dues that provide you the
privileges of individual membership, for the National Association of Real Estate
Investment Trusts and the International Council of Shopping Centers. You agree
to participate to the extent practicable and consistent with your other duties
in activities of such organizations for the benefit of the Trust. Finally, with
respect to any liabilities or claims asserted against you in your capacity as an
officer of the Trust, you will be covered by the indemnification and liability
insurance coverages referred to in paragraph 9(h) below. In connection with any
such asserted liabilities and claims, you will also have the right to the
advancement by the Trust to you of legal fees and expenses on the same basis and
to the same extent as other executive officers of the Trust. The Trust may not
materially reduce benefits provided in this paragraph 4(a) during the two (2)
year period following a Change in Control.


(b)    You will be responsible for payment of any applicable employee taxes on
the compensation and benefits provided to you by the Trust.


(c)    You are eligible to receive reasonable relocation and transition expenses
as approved by the Chief Executive Officer of the Trust.


5.    Termination.


(a)    Death. Your employment will terminate immediately upon your death.


(b)    Disability. Your employment will terminate thirty (30) days after receipt
of written notice of termination due to Disability if you do not return to
relatively full-time service with the Trust within such 30 day notice period.
Disability will be total and permanent disability, as defined under the Trust’s
long-term disability plan, which definition will be conclusive and binding, or
if no such plan is then in effect, it will mean any long‑term disability or
incapacity which (x) renders you unable, with or without reasonable
accommodation, to substantially perform your duties hereunder for one hundred
eighty (180) days during any 12‑month period or (y) is reasonably predicted to
render you unable, with or without reasonable accommodation, to substantially
perform your duties for one hundred eighty (180) days during any 12‑month period
based upon the opinion of a physician mutually agreed on by the Trust and you
(or your representative in the event of your incapacity). For clarity, the
parties agree that your employment cannot be terminated by the Trust due to
Disability unless and until you have met all of the requirements to be paid
disability benefits under the Trust’s applicable long-term disability plan.


(c)    With Cause. The Trust will have the right, upon written notice to you, to
terminate your employment under this Agreement for Cause. Such termination will
be effective immediately upon such written notice or following any applicable
cure period. For purposes of this Agreement, termination of your employment for
“Cause” means termination of your employment by the Board of Trustees for: (i)
your conviction of a felony or misdemeanor involving moral turpitude; (ii)
embezzlement, misappropriation of Trust property or other acts of dishonesty or
fraud in connection with your employment; (iii) action by you consisting of
willful malfeasance or gross negligence, having a material adverse effect on the
Trust; (iv) willful neglect of significant job responsibilities or misconduct
that, if curable, is not promptly cured after written notice; or (v) material
willful breach of or your duties of good faith or loyalty to the Trust that, if
curable, is not promptly cured after written notice.


(d)    Change in Control. If your employment is terminated by the Trust without
Cause or you terminate your employment with Good Reason (as defined below) prior
to expiration of the Term and within 24 months after a Change in Control (as
defined below) and within twelve months after the initial existence of one or
more of the Good Reason conditions set forth in paragraph 5(e)(i) through
5(e)(vii), the provisions of paragraph 6(d) below will apply. The term “Change
in Control” means:


(i)    on or after the date of execution of this Agreement, any person (which,
for all purposes hereof, will include, without limitation, an individual, sole
proprietorship, partnership, unincorporated association, unincorporated
syndicate, unincorporated organization, trust, body corporate and a trustee,
executor, administrator or other legal representative) (a “Person”) or any group
of two or more Persons acting in concert becomes the beneficial owner, directly
or indirectly, of securities of the Trust representing, or acquires the right to
control or direct, or to acquire through the conversion of securities or the
exercise of warrants or other rights to acquire securities, 40% or more of the
combined voting power of the Trust’s then outstanding securities; provided that
for the purposes of this Agreement (A) “voting power” means the right to vote
for the election of trustees, and (B) any determination of percentage of
combined voting power will be made on the basis that (x) all securities
beneficially owned by the Person or group or over which control or direction is
exercised by the Person or group which are convertible into


2



--------------------------------------------------------------------------------





securities carrying voting rights have been converted (whether or not then
convertible) and all options, warrants or other rights which may be exercised to
acquire securities beneficially owned by the Person or group or over which
control or direction is exercised by the Person or group have been exercised
(whether or not then exercisable), and (y) no such convertible securities have
been converted by any other Person and no such options, warrants or other rights
have been exercised by any other Person; or


(ii)    a reorganization, merger, consolidation, combination, corporate
restructuring or similar transaction (an “Event”), in each case, in respect of
which the beneficial owners of the outstanding Trust’s voting securities
immediately prior to such Event do not, following such Event, beneficially own,
directly or indirectly, more than 60% of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
trustees of the Trust and any resulting parent entity of the Trust in
substantially the same proportions as their ownership, immediately prior to such
Event, of the outstanding Trust voting securities; or
(iii)    an Event involving the Trust as a result of which 40% or more of the
members of the board of trustees of the parent entity of the Trust or the Trust
are not persons who were members of the Board immediately prior to the earlier
of (x) the Event, (y) execution of an agreement the consummation of which would
result in the Event, or (z) announcement by the Trust of an intention to effect
the Event; or
(iv)    the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Change in Control has occurred.
Notwithstanding the preceding, to the extent “Change in Control” is a payment
trigger, and not merely a vesting trigger, for any payment or benefit subject to
Section 409A of the Internal Revenue Code (the “Code”), a transaction or series
of transactions or any other event described above in this paragraph 5(d) will
be a “Change in Control” only if it also constitutes a change in the ownership
or effective control of the Trust, or a change in the ownership of a substantial
portion of the assets of the Trust, as described in Treas. Reg. Section
1.409A-3(i)(5), but replacing the term “Trust” for the term “Corporation” in
such regulation.


(e)    Good Reason. You may terminate your employment for Good Reason for
purposes of paragraph 6(b) below within twelve months after the initial
existence of one or more of the Good Reason conditions set forth in paragraphs
(i) through (iv) of this paragraph 5(e) by giving the Trust written notice of
such Good Reason. You may terminate your employment for Good Reason after a
Change in Control for purposes of paragraph 6(d) below, provided that such
termination of employment for Good Reason occurs within 24 months after a Change
in Control and within twelve months after the initial existence of one or more
of the Good Reason conditions set forth in paragraphs (i) through (iv) of this
paragraph 5(e). The term “Good Reason” means the initial existence of one or
more of the following conditions arising without your consent, provided that you
provide written notice to the Trust of the existence of such condition within 90
days of the initial existence of the condition and the Trust does not remedy the
condition within 30 days after receiving notice:


(i)    any substantial diminution in your authority, duties, or responsibilities
as stated above;


(ii)    any material reduction in your Base Salary, your target
75%-of-Base-Salary STIP award opportunity or your target $600,000 LTIP award
opportunity or, following a Change in Control, and any material reduction in
your Base Salary rate, target STIP award opportunity or target LTIP award
opportunity from the most recent Base Salary rate and target STIP and LTIP award
opportunities in effect immediately prior to the Change in Control;


(iii)     a material breach by the Trust of any of its material obligations
under this Agreement; or


(iv)     following a Change in Control, any relocation of the Trust’s principal
executive offices outside of a 75 mile radius from their prior location.


6.    Termination Benefits.
(a)    The amounts described in this paragraph 6 will be in lieu of any
termination or severance payments required by the Trust’s policy or applicable
law (other than continued medical or disability coverage to which you or your
family are entitled under the Trust’s then existing employment policies covering
Trust executives or then applicable law), and will constitute your sole and
exclusive rights and remedies with respect to the termination of your employment
with the Trust. Except as otherwise set forth in this Agreement, any termination
payment under this paragraph 6 that is (i) based on your average or STIP Target,
or (ii) based on your prorated STIP award for the year of termination (based on
your prior 2-year average STIP as of the date of termination or, if applicable,
your STIP Target for the year of termination) will be paid to you in a lump sum
on the first regular payroll date following the expiration of the general
release and waiver period (as described below) unless and except to the extent


3



--------------------------------------------------------------------------------





required to be deferred for 6 months under Section 409A of the Code and the
final regulations and any guidance promulgated thereunder (“Section 409A). It is
intended in this regard that each such payment be treated as a separate payment
for purposes of, and, where possible, qualify for the so-called “short-term
deferral” exception or the “separation pay plan” exemption to, Section 409A.
Under any and all circumstances of termination, you will be entitled to receive
(i) payment for reimbursement of business expenses incurred by you but not
reimbursed prior to termination, in accordance with the Trust’s expense
reimbursement policies, in one lump sum within the 30-day period following the
date of your termination of employment, (ii) any unpaid portion of your Base
Salary under paragraph 3(a) above through the date of termination, payable
pursuant to and in accordance with the Trust’s normal payroll procedures and
(iii) any amounts accrued and due under the Trust’s benefit plans through the
date of termination payable pursuant to and in accordance with the terms and
conditions of such plans (the “Accrued Benefits”). The Trust may withhold from
any payments made under this paragraph 6 (or any other provision of this
Agreement) all federal, state, city or other taxes to the extent such taxes are
required to be withheld by applicable law.


(b)    If your employment is involuntarily terminated by the Trust without
Cause, by you for Good Reason or because of your death or Disability during the
Term and paragraph 6(c) does not apply, you will be entitled to the Accrued
Benefits. In addition, subject to the execution and non-revocation of a general
release and waiver in favor of the Trust (the “Release”) in a commercially
reasonable form acceptable to the Trust, you will be entitled to (i) an amount
equal to 1x your annual Base Salary and STIP Target payable in equal monthly
installments for a period of twelve (12) months following the date of your
termination of employment with the Trust (the “Termination Date”), (ii) to the
extent earned, accrued and unpaid as of the Termination Date, payment of 2018
STIP award, (iii) a pro rata portion of your STIP award for the year of
termination calculated based on actual performance (provided, that if your
employment is terminated during 2018, your 2018 STIP payment will be at target),
payable when such STIP awards are paid to other similarly situated executives,
in the normal course consistent with past practice, (iv) reimbursement for you
and your eligible dependents on a monthly basis for your COBRA payments for
health benefits for a period of up to twelve (12) months, provided, however,
that if you obtain new full-time employment (other than self-employment) during
the 12-month period that makes you eligible for coverage under the new
employer's group health plan, the Trust's obligation to pay any COBRA premiums
will cease at the end of the month in which you become eligible for coverage
under the new employer's group health plan, (v) the immediate vesting of the
inducement award set forth in paragraph 3(d)(ii) of the Agreement, with the
performance share portion thereof vested at target if the performance period has
not ended prior to your Termination Date and (vi) the immediate vesting of any
restricted shares, stock options, or other equity-based awards or benefits, in
each case granted in 2018, if any, that are unvested as of your Termination
Date. Except as set forth in paragraph 6(b)(vi), any restricted shares, stock
options, or other equity-based awards or benefits, if any, remaining unvested as
of the Termination Date will immediately be forfeited.


(c)    If your employment is terminated by the Trust prior to expiration of the
Term and within 24 months after a Change in Control of the Trust without Cause
or you terminate your employment for Good Reason within 24 months after a Change
in Control, you will receive the Accrued Benefits. In addition, subject to the
execution and non-revocation of the Release, you will be entitled to (i) receive
an amount equal to the product of 1.5 multiplied by the sum of (A) your annual
Base Salary, plus (B) your annual STIP award at the STIP Target, each for the
calendar year in which the termination occurs, subject to any Section 280G/4999
of the Code related limitation applicable under paragraph 9(j) below, payable in
equal monthly installments for a period eighteen (18) month period following
your Termination Date, (ii) to the extent earned, accrued and unpaid as of the
Termination Date, payment of 2018 STIP award, (iii) a pro rata portion of your
STIP award at STIP Target for the year of termination, payable when such STIP
awards are paid to other similarly situated executives, in the normal course
consistent with past practice, (iv) reimbursement for you and your eligible
dependents on a monthly basis for your COBRA payments for health benefits for a
period of up to eighteen (18) months, provided, however, that if you obtain new
full-time employment (other than self-employment) during the 18-month period
that makes you eligible for coverage under the new employer's group health plan,
the Trust's obligation to pay any COBRA premiums will cease at the end of the
month in which you become eligible for coverage under the new employer's group
health plan, (v) the immediate vesting of the inducement award set forth in
paragraph 3(d)(ii) of the Agreement, with the performance share portion thereof
vested at target if the performance period has not ended prior to your
Termination Date and (vi) the immediate vesting of any restricted shares, stock
options, or other equity-based awards or benefits, if any, that are unvested as
of the Termination Date; provided, that except as provided in clause (v) above,
any performance shares with respect to which the end of the performance period
is later than your Termination Date shall be forfeited. Notwithstanding the
reference to Section 280G of the Code in this Agreement, you will not be
entitled to any gross-up payments under this Agreement with respect to any
severance payments or other payments or benefits in the event that any excise
tax under the Code is imposed on you.


(d)    Any payment or benefit provided under this paragraph 6 that is subject to
the execution and non-revocation of the Release will not be paid or commence
until the expiration of the forty-five (45) period commencing on the Termination
Date, provided, that such Release becomes valid, effective and nonrevocable
prior to the expiration of this forty-five (45) day period. On the first regular
payroll period of the Trust following the expiration of this forty-five (45) day
period, all payments and benefits delayed pursuant to this paragraph (whether
they would have otherwise been payable in a single lump sum


4



--------------------------------------------------------------------------------





or in installments in the absence of such delay) will be paid or reimbursed in
the first regular payroll period of the Trust following the expiration of such
forty five (45) period, in the a lump sum, and any remaining benefits and
payments will be paid or provided in accordance with the normal payment dates
specified for them herein; provided, however, if necessary to avoid imposition
on you of additional taxes under Section 409A, these payments or benefits, as
applicable, will not be paid or commence until the first regular payroll period
of the Trust following the earlier of (i) the six (6) month anniversary of the
Termination Date or (ii) the date of your death. For the avoidance of doubt, any
payment or benefit subject to the execution of the Release, will be forfeited
and you will not be entitled to receive any such payment or benefit under this
paragraph 6 in the event such Release does not become effective, valid and
nonrevocable prior to the expiration of this forty-five (45) day period.


(e)    You will have no obligation to mitigate the payment of any amounts
payable pursuant to this paragraph 6 or otherwise under this Agreement by
seeking or obtaining other employment following the termination of your
employment with the Trust, and no amounts received by you from any such future
employment with any person or entity other than the Trust shall be offset
against any amounts owed to you by the Trust under this Agreement or otherwise.


7.    Confidentiality/Non-solicitation/Non-competition/Nondisparagement.


(a)    During your employment with the Trust and thereafter, except as required
by your duties to the Trust or by law or legal process, you will not disclose or
make accessible to any person or entity or use in any way for your own personal
gain or to the Trust’s detriment any confidential information relating to the
business of the Trust or its affiliates; provided, however, that “confidential
information” will not include information which: (i) is already generally
available to, or becomes generally available to, the public other than as a
result of your unauthorized disclosure; (ii) is disclosed to third parties
without restriction with the prior permission of the Trust; (iii) is disclosed
to you by a third party who is not an affiliate or employee, or a customer or
other business relation of, the Trust, and who is under no duty of
non-disclosure with respect to such information; or (iv) is known within the
industry outside of the Trust other than due to a breach of this confidentiality
restriction by you. Notwithstanding the above, nothing herein will restrict your
ability (i) to disclose any information required to be disclosed by law or by
any governmental agency or to respond truthfully to any governmental agency
inquiry or to any legal process, and/or (ii) to discuss matters relating to you
and your job duties and responsibilities and/or your compensation and employment
arrangements on a confidential basis with your legal counsel, accountant and
other advisors, and/or (iii) to discuss Trust matters with the Trust’s inside
and outside legal counsel, outside accountants, bankers, investment bankers and
other advisors. Upon termination of your employment with the Trust for any
reason, you will promptly return to the Trust all confidential materials
property of the Trust or its affiliates over which you exercise any control, but
you will continue to have the right to retain your personal files including,
without limitation, any such files that pre-date your Start Date and any data or
documents that relate to this Agreement or otherwise relate to your employment
and compensation arrangements as an executive officer of the Trust.


(b)    You will not at any time during your employment with the Trust, and for a
period of two years after the termination of such employment for any reason,
except in the good faith performance of your duties to the Trust, directly or
indirectly, induce or solicit any employee of the Trust to leave the employ of,
any independent contractor to terminate any independent contractor relationship
with, or any customer, tenant, lender or other party which transacts business
with the Trust to adversely change any relationship with, the Trust; provided,
that following the termination of your employment you may solicit the employment
of up to two administrative, non-officer, employees of the Trust.


(c)    You will not at any time during your employment with the Trust, and for a
period of one year following the termination of such employment for any reason,
directly or indirectly, aid, assist, participate in, consult with, render
services for, accept a position with, become employed by, or otherwise enter
into any relationship with (other than being a passive investor in or being a
customer of) any of the companies listed on Annex A to this Agreement, which
companies your acknowledge are competitors of the Trust.


(d)    During and following your employment with the Trust, you will not defame,
disparage or otherwise speak or write in a derogatory manner about the Trust or
its properties, trustees, officers, employees or representatives, and the Trust
will not defame, disparage or otherwise speak or write in a derogatory manner
about you.


(e)    Paragraphs 7(a), 7(b), 7(c) and 7(d) above are intended to protect
confidential information, relationships and competitive prospects of the Trust
and its affiliates, and relate to matters which are of a special and unique
character, and their violation could cause irreparable injury to the Trust, the
amount of which would be extremely difficult, if not impossible, to determine
and cannot be adequately compensated by monetary damages alone. Therefore, if
you breach or threaten to breach any of those paragraphs, in addition to any
other remedies which may be available to the Trust under this Agreement or at
law or equity, including but not limited to the cessation of any payments or
benefits set forth in paragraph 6, the Trust may obtain an injunction,
restraining order, or other equitable relief against you and such other persons
and entities as are appropriate.




5



--------------------------------------------------------------------------------





8.    Continuation of Employment Beyond Term. There is not, nor will there be,
unless in writing signed by both of us, any express or implied agreement as to
your continued employment with the Trust after the Term.


9.    Miscellaneous.


(a)    This Agreement is the complete agreement between us, supersedes any prior
agreements between us and may be modified only by written instrument executed by
the Trust and you.


(b)    This Agreement will be governed by and construed in accordance with the
laws of the State of Michigan.


(c)    The provisions of this Agreement, will be deemed severable, and if any
part of any provision is held illegal, void or invalid under applicable law,
such provision will be changed to the extent reasonably necessary to make the
provision, as so changed, legal, valid and binding. If any provision of this
Agreement is held illegal, void or invalid in its entirety, the remaining
provisions of this Agreement will not in any way be affected or impaired but
will remain binding in accordance with their terms.


(d)    This Agreement will be binding upon and will inure to the benefit of the
Trust and its successors and assigns but is personal to you and cannot be sold,
assigned or pledged by you without the Trust’s written consent, other than the
assignment of economic rights under this Agreement to your estate, heirs, legal
representative(s) or beneficiaries in the case of your death or disability.


(e)    We will give notices under this Agreement to you in writing either by
personal delivery or certified or registered mail at your address, as listed on
our records at the time of the notice, and you will give notices to us in
writing in care of the Chair of the Board of Trustees of the Trust. Any such
notice will be deemed given when delivered or mailed in accordance with the
preceding sentence.


(f)    The Trust’s obligations are contingent upon your representation and
warranty that you are not bound by any agreements, restrictive covenants, court
orders, laws or regulations, and that you have no obligation or commitments of
any kind, that would prevent, restrict, hinder or interfere with your acceptance
of full-time employment or performance of all duties and services contemplated
hereunder (in each case, other than the “garden leave” and other
post-termination-of-employment restrictions that may apply to you when you
resign from your current employer), and are also contingent upon your passing
any drug testing. You also agree to complete a physical medical exam before your
start date but the results of such exam will not be a contingency of your
employment.
(g)    The failure of either party to enforce any provision or provisions of
this Agreement will not in any way be construed as a waiver of any such
provision or provisions as to any future violations thereof, nor prevent that
party thereafter from enforcing each and every other provision of this
Agreement. The rights granted the parties herein are cumulative and the waiver
of any single remedy will not constitute a waiver of such party’s right to
assert all other legal remedies available to it under the circumstances.


(h)    You will be entitled to full indemnification by the Trust as provided in
the Trust’s Declaration of Trust and Bylaws with respect to claims or
liabilities asserted against you based on your actions or failures to act in
your capacity as an executive officer of and/or the Executive Vice President and
Chief Financial Officer and Secretary of the Trust. The Trust will provide you
with trustees’ and officers’ insurance which provides you with insurance
coverage that is substantially equivalent to the coverage that is provided by
the Trust to its other similarly-situated senior executives. Such D&O type
indemnification and insurance coverages will apply throughout the Term and your
period of employment at the Trust, and to any liabilities or claims asserted for
at least six (6) years after the termination of your employment.


(i)    To the extent applicable, the intent of the parties is that payments and
benefits under this Agreement comply with or be exempt from Section 409A and,
accordingly, to the maximum extent permitted, this Agreement will be interpreted
to be in compliance therewith or exempt therefrom. A termination of employment
will not be deemed to have occurred for purposes of any provision of this
Agreement providing for the payment of any amounts or benefits considered
“nonqualified deferred compensation” under Section 409A (after taking into
account all applicable exclusions and exemptions) upon or following a
termination of employment unless such termination is also a “separation from
service” within the meaning of Section 409A and, for purposes of any such
provision of this Agreement, references to a “Termination,” “Termination Date,”
“termination of employment” or like terms will mean “separation from service.”
If you are deemed on the date of your “separation from service” to be a
“specified employee” within the meaning of that term under Section 409A, then
with regard to any payment or the provision of any benefit that is considered
nonqualified deferred compensation under and subject to Section 409A (after
taking into account all applicable exclusions and exemptions, including, but not
limited to, the so-called “short-term deferral” exception) and that is


6



--------------------------------------------------------------------------------





payable on account of your “separation from service,” such payment or benefit
will not be made or provided until the date which is the earlier of (i) the
expiration of the six (6)-month period measured from the date of your
“separation from service”, and (ii) the date of your death (the “Delayed Payment
Date”, and the period from the date of termination through Delayed Payment Date,
the “Delay Period”). Upon the expiration of the Delay Period, all payments and
benefits delayed pursuant to this paragraph 9(i) (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) will be paid or reimbursed on the first business day following the
expiration of the Delay Period to you in a lump sum, and any remaining payments
and benefits due under this Agreement will be paid or provided in accordance
with the normal payment dates specified for them herein. With regard to the
reimbursement of any costs and expenses or the provision of any in-kind benefits
that are to be paid or provided to you hereunder and that are subject to the
requirements of Section 409A (after taking into account all applicable
exclusions and exemptions), (A) your right to receive such reimbursements or
in-kind benefits will not be subject to liquidation or exchange for another
benefit, (B) the amount of expenses eligible for reimbursement, or the in-kind
benefits to be provided, during any taxable year will not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year, provided, that, this clause (B) will not be violated with regard
to expenses reimbursed under any arrangement covered by Section 105(b) of the
Code solely because such expenses are subject to a limit related to the period
the arrangement is in effect and (C) any such reimbursement of expenses will be
made on or before the last day of your taxable year following the taxable year
in which such expenses were incurred. Anything in this Agreement to the contrary
notwithstanding, any tax gross-up payment (within the meaning of Treas. Reg.
Section 1.409A-3(i)(1)(v)) provided for in this Agreement will be made to you no
later than the end of your taxable year next following your taxable year in
which the related taxes are remitted to the applicable taxing authorities. For
purposes of Section 409A and Treas. Reg. Section 1.409A-2(b)(2), your right to
receive any installment or other payments pursuant to this Agreement will be
treated as a right to receive a series of separate and distinct payments.
Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment will be made within thirty (30)
days following the date of termination”), the actual date of payment within the
specified period will be within the sole discretion of the Trust. For clarity,
any amount (including, without limit, any lump sum severance) paid under this
Agreement that satisfies the requirements of the “short-term deferral” rule in
Treas. Reg. Section 1.409A-1(b)(4), or that satisfies the requirements for any
other exclusion or exemption from Section 409A, will not be subject to the above
Section 409A restrictions. Notwithstanding the foregoing provisions of this
paragraph 9(i), or any other provision of this Agreement, the Trust makes no
representation to you that any payments or benefits to be paid or provided to
you under this Agreement are exempt from or in compliance with Section 409A, and
under no circumstances will the Trust be liable for any additional tax,
interest, penalty, disadvantage treatment or other sanction imposed upon you
under Section 409A, or for any other damage suffered by you, on account of any
payment or benefit to be paid or provided to you under this Agreement being
subject to and not in compliance with Section 409A.
        (j)    In the event that a “Change in Control” (as defined in Section
280G of the Code) occurs with respect to the Trust, if the cash severance,
accelerated equity award vesting or payouts and other benefits provided for in
this Agreement or otherwise payable to you by the Trust (i) constitute
“parachute payments” within the meaning of Section 280G(b)(2) of the Code and
(ii) but for this paragraph 9(j), would be subject to the excise tax imposed by
Section 4999 of the Code, then such severance benefits, accelerated equity award
vesting or payouts and/or other benefits will be either:


(a)
delivered or provided to you in full with no reduction, or



(b)
delivered or provided to you as to such lesser maximum extent which would result
in no portion of such severance benefits, accelerated equity vesting or payouts
or other benefits being subject to the excise tax under Section 4999 of the
Code,



whichever of the foregoing amounts, taking into account the applicable Federal,
State and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by you, on an after-tax basis, of the greatest amount of such
severance benefits, accelerated equity award vesting or payouts and other
benefits, notwithstanding that all or some portion of such severance benefits or
such other items may be taxable under Section 4999 of the Code.


(i)
If a reduction in the severance and other benefits and/or accelerated equity
award vesting or payouts constituting “parachute payments” is necessary so that
no portion of such severance or other benefits and such vesting or payouts is
subject to the excise tax under Section 4999 of the Code, the reduction will
occur in the following order: (1) reduction of the cash severance payments; (2)
cancellation (only to the extent necessary) of accelerated vesting of equity
awards; and (3) reduction of continued employee benefits.



(ii)
In the event that acceleration of vesting of equity award compensation is to be
reduced, such acceleration of vesting will be cancelled in the reverse order of
the date of grant of your equity awards.





7



--------------------------------------------------------------------------------





(iii)
For the avoidance of doubt, the provisions of this paragraph 9(j) will override
any greater limitation on the amounts payable to you set forth in any plan of
the Trust or in any otherwise applicable award agreement.



(iv)
The determination of whether and to what extent any payment to you (including
accelerated vesting of equity awards) constitutes a “parachute payment” and, if
so, the amount of any payment reductions under this paragraph 9(j) and the
amount to be paid to you and the time of payment pursuant to this paragraph 9(j)
will be made by an independent accounting firm (the “Accounting Firm”) selected
by the Trust or its outside legal counsel prior to the Change in Control. The
Accounting Firm will be a nationally recognized United States public accounting
firm which has not, during the two years preceding the date of its selection,
acted in any way on behalf of (i) the Trust or any affiliate thereof or
(ii) you.

 
(v)
The Trust will cause the Accounting Firm to provide detailed supporting
calculations of its determinations to the Trust and you. All fees and expenses
of the Accounting Firm in connection with any of the determinations called for
in this paragraph 9(j) will be borne solely by the Trust.



(vi)
For purposes of making the calculations required by this paragraph 9(j), the
Accounting Firm may make reasonable assumptions and approximations concerning
applicable taxes and relevant factual information and may rely on reasonable,
good faith interpretations concerning the application of Sections 280G and 4999
of the Code. The Company and you will furnish to the Accounting Firm such
information and documents as the Accounting Firm may reasonably request in order
to make a determination under this Section.



(vii)
The Accounting Firm engaged to make the determinations hereunder will provide
its calculations, together with detailed supporting documentation, to the Trust
and you within 15 calendar days after the date on which your right to the
severance benefits, accelerated equity award payouts or other payments is
triggered (if requested at that time by the Trust or you) or such other time as
requested by the Trust or you.

 
(viii)
In the event that the Accounting Firm will determine that receipt of any
payments (including accelerated vesting of equity awards) or distributions by
the Trust in the nature of compensation to or for your benefit, whether paid or
payable pursuant to this Agreement or otherwise (a “Payment”) would subject you
to the excise tax under Section 4999 of the Code, the Accounting Firm will
determine whether to reduce any of the Payments paid or payable pursuant to this
Agreement (the “Agreement Payments”) to the Reduced Amount (as defined below).
The Agreement Payments will be reduced to the Reduced Amount only if the
Accounting Firm determines that you would have a greater Net After-Tax Receipt
(as defined below) of aggregate Payments if your Agreement Payments were reduced
to the Reduced Amount. If the Accounting Firm determines that you would not have
a greater Net After-Tax Receipt of aggregate Payments if your Agreement Payments
were so reduced, then you will receive all Agreement Payments to which you are
entitled under this Agreement.

(ix)
If the Accounting Firm determines that aggregate Agreement Payments should be
reduced to the Reduced Amount, the Trust will promptly give you notice to that
effect and a copy of the detailed calculation thereof. All determinations made
by the Accounting Firm under this paragraph 9(j) will be binding upon the Trust
and you and will be made as soon as reasonably practicable and in no event later
than fifteen (15) days following the date of termination or other event
triggering any Payment. For purposes of reducing the Agreement Payments to the
Reduced Amount, only amounts payable under this Agreement (and no other
Payments) will be reduced.

(x)
As a result of the uncertainty in the application of Section 4999 of the Code at
the time of the initial determination by the Accounting Firm hereunder, it is
possible that amounts will have been paid or distributed by the Trust to or for
your benefit pursuant to this Agreement which should not have been so paid or
distributed (“Overpayment”) or that additional amounts which will have not been
paid or distributed by the Trust to or for the benefit of you pursuant to this
Agreement could have been so paid or distributed (“Underpayment”), in each case,
consistent with the calculation of the Reduced Amount hereunder. In the event
that the Accounting Firm, based upon the assertion of a deficiency by the
Internal Revenue Service against either the Trust or you which the Accounting
Firm believes has a high probability of success determines that an Overpayment
has been made, you will pay any such



8



--------------------------------------------------------------------------------





Overpayment to the Trust promptly (and in no event later than 60 days following
the date on which the Overpayment is determined) together with interest at the
applicable federal rate provided for in Section 7872(f)(2) of the Code;
provided, however, that no amount will be payable by you to the Trust if and to
the extent such payment would not either reduce the amount on which you are
subject to tax under Section 1 and Section 4999 of the Code or generate a refund
of such taxes. In the event that the Accounting Firm, based upon controlling
precedent or substantial authority, determines that an Underpayment has
occurred, any such Underpayment will be paid promptly (and in no event later
than 60 days following the date on which the Underpayment is determined) by the
Trust to or for your benefit together with interest at the applicable federal
rate provided for in Section 7872(f)(2) of the Code.
(xi)
For purposes hereof, the following terms have the meanings set forth below:

(A)
“Reduced Amount” will mean the greatest amount of Agreement Payments that can be
paid that would not result in the imposition of the excise tax under Section
4999 of the Code if the Accounting Firm determines to reduce Agreement Payments
pursuant to this paragraph 9(j).

(B)
“Net After-Tax Receipt” will mean the present value (as determined in accordance
with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a Payment net of
all taxes imposed on you with respect thereto under Sections 1 and 4999 of the
Code and under applicable state and local laws, determined by applying the
highest marginal rate under Section 1 of the Code and under state and local laws
which applied to your taxable income for the immediately preceding taxable year,
or such other rate(s) as the Accounting Firm determined to be likely to apply to
you in the relevant tax year(s).

(xii)
Subject to the above provisions of this paragraph 9(j), any good faith
determinations of the Accounting Firm made hereunder will be final, binding, and
conclusive upon the Trust and you.



(k)    This Agreement may be executed in separate counterparts, each of which
shall be treated as an original and all of which taken together shall constitute
one and the same agreement.




[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]




9



--------------------------------------------------------------------------------






If this Agreement correctly expresses our mutual understanding, please sign and
date the enclosed copy and return it to us.


Very truly yours,


RAMCO-GERSHENSON PROPERTIES TRUST




By:    /s/ Brian Harper            
Brian Harper
Chief Executive Officer




The terms of this Agreement
are accepted and agreed to
on the date set forth below:




/s/ Michael Fitzmaurice                    
Michael Fitzmaurice


Date: June 2, 2018




10



--------------------------------------------------------------------------------






Annex A


Federal Realty Investment Trust
Regency Centers Corporation
Weingarten Realty Investments
Retail Properties of America, Inc.
Acadia Realty Trust
Kite Realty Group Trust
Saul Centers, Inc.
Cedar Shopping Centers, Inc.
Urstadt Biddle Properties, Inc.
Kimco Realty Group Trust
Brixmor Property Group
DDR Corp
Edens & Avant Inc.
Rouse Properties
General Growth Properties
Brookfield Properties (Retail Platforms Only)
D.R.A. Properties
Washington Prime
Retail Opportunities Investments Corp.
Urban Edge
Blackstone (Retail Platforms Only)




11

